Title: To Alexander Hamilton from John Brooks, 10 October 1799
From: Brooks, John
To: Hamilton, Alexander


          
            Dr Sir,
            Medford near Boston Octr. 10th. 1799.
          
          I have to acknowledge the receipt of your letter of the 25th. ultimo enclosing a list of the names of the Captains & Subalterns of the 14th. & 15th. Regts. now raising in Massachusetts, & requesting me to point out such of them as are in my opinion qualified for the station of Depy. Pay Master General. Estimating as I ought the confidence you have expressed of my judgment, it would give me real pleasure to be able to point out a person of the requisite qualifications for an office of such trust & importance. But upon inspecting the list I acknowledge to you that no name has occurred that I should feel myself justified in designating for a place of so much responsibility. After saying this, however, I ought to observe that my personal knowledge of those gentlemen does not exceed a moiety of their number, & that among them I recognize the names of many who as officers fully merit, & will I doubt not hereafter do honour to their appointments.
          With real respect & esteem I am Yours
          
            J. Brooks.
          
          Major Genl. Hamilton.
        